IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs October 3, 2006

                  RICKEY HOGAN v. TONY PARKER, WARDEN

                 Direct Appeal from the Circuit Court for Lauderdale County
                            No. 6053    Joseph H. Walker, Judge



                    No. W2006-01199-CCA-R3-HC - Filed March 15, 2007


Petitioner, Rickey Hogan, appeals the order dismissing his petition for a writ of habeas corpus,
raising two issues: (1) whether his concurrent, forty-year sentences, imposed in 1985 for robbery
with a deadly weapon and second degree murder, are void; and (2) whether the Department of
Correction has miscalculated the expiration date of his sentences. Following our review, we affirm
the habeas corpus court’s order of dismissal.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which DAVID G. HAYES and ROBERT
W. WEDEMEYER , JJ., joined.

Rickey Hogan, Henning, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and David H. Findley, Assistant Attorney
General; and Elizabeth T. Rice, District Attorney General, for the appellee, State of Tennessee.

                                              OPINION

       This is Petitioner’s second pro se petition for a writ of habeas corpus; his first was ultimately
adjudicated by the Tennessee Supreme Court. See Hogan v. Mills, 168 S.W.3d 753 (Tenn. 2005).
The following procedural history was redacted from our high court’s opinion in that case:

              In 1981, the petitioner . . . pleaded guilty to robbery and received a five-to-ten
       year sentence. In 1985, [he] pleaded guilty to second degree murder and robbery
       with a deadly weapon. He received concurrent forty-year sentences for the 1985
       convictions.

               In 2003, [Petitioner] filed a pro se petition for writ of habeas corpus. . . . The
       petition may be read to allege that the 1985 sentences are illegal because they run
       concurrently with each other or because they run concurrently with the 1981
        sentence. [Petitioner] attached various documents to his petition supporting his
        assertion that he was on parole for his 1981 conviction when he committed the
        offenses resulting in his 1985 convictions. These documents indicate that after the
        1985 convictions the Board of Paroles declined to impose the balance of the sentence
        for the 1981 conviction.

                 The trial court summarily dismissed [Petitioner’s] petition. [Petitioner]
        appealed the dismissal. The Court of Criminal Appeals held that concurrent
        sentences for his 1985 convictions would directly contravene Tennessee Rule of
        Criminal Procedure 32(c)(3) and, therefore, would be illegal if [Petitioner] was on
        parole when he committed these offenses. The intermediate appellate court reversed
        the trial court’s judgment and remanded the case to determine whether the records
        of [Petitioner’s] 1985 convictions contain satisfactory proof that [Petitioner] was on
        parole when he committed these offenses.

Id. at 754-55.

        The supreme court reversed this court’s judgment, holding that Petitioner’s sentences were
not illegal and that he was not entitled to habeas corpus relief “when: (1) the trial court imposed
concurrent sentences for two offenses committed by the petitioner while on parole; [or when] (2) the
trial court failed to order these new sentences to be served consecutively to the remaining sentence
for the paroled offense.” Id. at 754. More specifically, the court found that Rule 32(c)(3)(A) does
not mandate that his 1985 sentences be served consecutively to one another because they were
committed while on parole for the 1981 offense and that as the 1985 judgments did not explicitly
state that the forty-year sentences must be served concurrently with the 1981 sentence, they are “at
most voidable and not void.” See id. at 756–57.

        Petitioner filed the present petition on May 19, 2006, asserting three grounds for habeas
corpus relief. The first is essentially identical to the argument presented in his original petition – that
his 1985 sentences violate Tennessee Code Annotated section 40-28-123(a) and Rule 32(c)(3)(A)
of the Tennessee Rules of Criminal Procedure because he was on parole for the 1981 offense when
the 1985 offenses were committed, and thus the 1985 sentences must be served consecutively to the
1981 sentence.

        Secondly, he asserts that the Department of Correction has miscalculated the expiration date
of his sentence, “under orders of the Parole Board,” and because of its miscalculation, he is being
held beyond the expiration date of his sentence. Lastly, in an interrelated argument, he contends that
the Department of Correction has illegally altered the length of his sentence.

         On May 23, 2006, the habeas corpus court summarily dismissed his petition, ruling that his
first ground for relief had been previously adjudicated. As for his second and third grounds for
relief, the habeas corpus court found that, based on the face of his judgments, his sentences have not



                                                   -2-
expired and that his claims relating to the proper calculation of his sentence must be brought under
the Uniform Administrative Procedures Act.

                                           ANALYSIS

        The remedy provided by a writ of habeas corpus is limited in scope and may only be invoked
where the judgment is void or the petitioner's term of imprisonment has expired. State v. Ritchie,
20 S.W.3d 624, 630 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409 (Tenn. Crim. App.
1998). A void, as opposed to a voidable, judgment is “one in which the judgment is facially invalid
because the court did not have the statutory authority to render such judgment.” Dykes v. Compton,
978 S.W.2d 528, 529 (Tenn. 1998); see also Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The
petitioner has the burden of establishing by a preponderance of the evidence that a judgment is void.
Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994), superceded by statute as stated
in State v. Newman, No. 02C01-9707-CC-00266, 1998 WL 104492, at *1 n.2 (Tenn. Crim. App.,
at Jackson, Mar. 11, 1998) (no Tenn. R. App. P. 11 application filed).

        The judgment of a court of general jurisdiction is conclusive and presumed to be valid, and
such a judgment can only be impeached if the record affirmatively shows that the rendering court
was without personal or subject matter jurisdiction. Archer v. State, 851 S.W.2d 157, 162 (Tenn.
1993). Thus, habeas corpus relief is available only when “‘it appears upon the face of the judgment
or the record of the proceedings upon which the judgment is rendered’ that a convicting court was
without jurisdiction or authority to sentence a defendant, or that a defendant's sentence of
imprisonment . . . has expired.” Archer, 851 S.W.2d at 164 (citation omitted). Whether relief should
be granted is a question of law which this court reviews de novo. Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000).

        On appeal, Petitioner argues that the habeas corpus court erred by summarily dismissing his
petition and essentially puts forth the same arguments presented to that court. However, we agree
with the reasoning of the habeas corpus court on all counts. Petitioner’s argument regarding the
integrity of his 1985 judgments was previously adjudicated by our supreme court. See Hogan, 168
S.W.3d at 757. Moreover, a petition for a writ of habeas corpus is not the proper remedy for his
complaints regarding the Board of Paroles’ calculation of his sentences or the implementation
thereof by the Tennessee Department of Correction because, as previously stated by this court,

       [t]he sole remedy available when a prisoner alleges that the Board of Paroles has
       acted improperly is to file a writ of certiorari in the Chancery Court of Davidson
       County. Brigham v. Lack, 755 S.W.2d 469, 471 (Tenn. Crim. App. 1988). If the
       petitioner claims that the Tennessee Department of Correction has incorrectly
       calculated his sentences or incorrectly interpreted the action of the Board of Paroles,
       the appropriate remedy is found under the Uniform Administrative Procedures Act.
       Tenn. Code Ann. § 4-5-101 et seq. (1991).




                                                -3-
Robert L. Ferrell v. State, No. 01C01-9610-CR-00454, 1997 WL 578999, at *1 (Tenn. Crim. App.
Sept. 19, 1997) (no Tenn. R. App. P. 11 application filed); see also Max Deberry v. Ed Gore, No.
W2003-02679-COA-R3-CV, 2004 WL 2609193, at *2 (Tenn. Ct. App., at Jackson, Nov. 17, 2004),
perm. app. denied (Tenn. Mar. 21, 2005).

                                        CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the habeas corpus court’s order
of dismissal.


                                                     ___________________________________
                                                     THOMAS T. WOODALL, Judge




                                               -4-